         Case 2:20-cv-03649-PBT Document 38 Filed 01/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
POLYSCIENCES, INC.,                          :
                                             :
       Plaintiff/Counter-Defendant,          :      Civil Action No. 2:20-cv-03649-PBT
                                             :
               v.                            :
                                             :
JOSEPH T. MASRUD,                            :
                                             :
       Defendant/Counter-Plaintiff.          :
                                             :

             MOTION OF DEFENDANT/COUNTER-PLAINTIFF JOSEPH T.
              MASRUD TO COMPEL PLAINTIFF/COUNTER-DEFENDANT
             POLYSCIENCES, INC. TO DE-DESIGNATE ITS “ATTORNEYS’
                 EYES ONLY” PRODUCTION AND FOR SANCTIONS

       Defendant/Counter-Plaintiff, Joseph T. Masrud (“Masrud”), respectfully moves the Court

for an order compelling Plaintiff/Counter-Defendant Polysciences, Inc. to de-designate all

documents that it designated as “Attorneys’ Eyes Only” in this litigation. The grounds for this

motion are set forth in the accompanying memorandum of law, which is incorporated herein by

reference.

                                             Respectfully submitted,

Dated: January 6, 2020                       HOMANS PECK, LLC

                                             /s/ Julianne L. Peck
                                             Julianne L. Peck, Esquire
                                             43 Paoli Plaza #426
                                             Paoli, PA 19301
                                             Telephone: (215) 868-6214
                                             jpeck@homanspeck.com

                                             Attorney for Defendant/Counter-Plaintiff
                                             Joseph T. Masrud
